Title: Council of War, 24 April 1758
From: Washington, George,Council of War
To: 



[Fort Loudoun, 24 April 1758]

The Proceedings of a Council of Officers held at Fort Loudoun April 24th 1758 to consider whether it was most for the Interest of the Service or whether it was practicable to comply with the Instructions contain’d in a Letter from the President of Virginia to Colo. Washington.


               
                  Officers PresentColo. George Washington PresidentMembers
               
               
                  Capt. Lieut. Bullett
                  Lieut. Campbell
               
               
                  Lieut. King
                  Lieut. Buckner
               
               
                  Lieut. Thompson
                  Lieut. Smith
               
               
                  Lieut. Roy
                  Ensign Russell
               
            
1st That Part of the President’s Letter in which he advises Colo. Washington to incorporate Part of the Officers and Non Commission’d Officers of his Regiment with the second Regiment, and to take Part of them into his was considered and it was unanimously agreed that the first Regiment would receive a greater Detriment thereby than the Second would gain an Advantage as the Officers (were they exchang’d) would not have sufficient Time to discipline the new raised Regiment and our Non Commissioned Officers & Soldiers would with Reluctancy change their officers to be Commanded by those they must be convinced were intirely ignorant of the Duty either of Officer or Centinel and it is also imagined that such a change would be look’d on as an Imposition by the Officers who might be order’d into the Second Regiment.
2dly—We considered the Abstract from Brigadier General Forbes his Letter and find that the Performance of but a small part there of can be in the power of the Commanding or other Officers of this Regiment for as our Troops cannot March (by express orders from the President) from the Places at which they are Station’d till they are relieved by Militia it is impossible to assemble them so soon as the General desired; for the time is past and no orders issued even for the assembling of the Militia nor for the same Reason till we are relieved can we quit our Post to attempt clearing the Road nor do we know wch way the General intends to march as there are different Roads.
3dly—We considered that part of the Letter in which he leaves a discretonary power in the Hands of Colo. Washington in draughting the Militia and we verily believe that were he to order out the Militia of the frontier Counties (who always have been taken out on every Immergency) it would be productive of an almost General Mutiny—besides the disadvantage in Case of an Invasion on the south-western Parts of the Colony as the Militia in those Counties would be present to assist the Militia that

were ordered from the Interior Counties and in case he orders the Militia from the lower parts of the Country we think that they would be so long assembling and Marching that Colo. Washington might be blamed (if not by the Colony) by the General who desired the Companys of this Regiment to be at this place by the 20th of this Inst.—tho’ the Colo. has received no orders about it till this day. Besides Colo. Washington ought to have the County-Muster Rolls before it will be possible for him to make an equitable Draught of the Militia to relieve the Garrisons nor can he (as he has not the Acts of Assembly, nor himself or any of us know the Act past in June last) either call out or appoint such Officers as is there directed & as the President orders.
Upon the whole it appears to be an affair so interesting to the Colony; so nice & of such importance for the Service of His Majesty—that (as it will take only three or four days more to assemble the Militia) it is our unanimous opinion that it is more adviseable for the President or his Council to give orders to the Militia and proper directions concerning those things that we have had in consideration than us to determine on them.
